  Case 15-26311         Doc 58     Filed 12/04/18 Entered 12/04/18 14:19:45              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-26311
         EDWARD J HOWARD
         SHAVON A CLARK HOWARD
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2015.

         2) The plan was confirmed on 10/06/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/05/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/12/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,428.17.

         10) Amount of unsecured claims discharged without payment: $63,432.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-26311        Doc 58      Filed 12/04/18 Entered 12/04/18 14:19:45                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $47,453.00
       Less amount refunded to debtor                           $112.17

NET RECEIPTS:                                                                                  $47,340.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,011.48
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,011.48

Attorney fees paid and disclosed by debtor:                $2,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACME CONTINENTAL C U            Unsecured         808.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                Unsecured      2,264.34       2,264.34        2,264.34      2,264.34        0.00
BEST BUY                        Unsecured         173.06           NA              NA            0.00       0.00
CHASE                           Unsecured      2,383.53            NA              NA            0.00       0.00
CHASE HOME FINANCE              Unsecured     19,041.77            NA              NA            0.00       0.00
CHASE HOME FINANCE              Secured      111,167.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured            NA       1,414.32        1,414.32      1,414.32        0.00
COOK COUNTY TREASURER           Secured        5,047.21            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        5,874.61       5,937.48        8,793.15      8,793.15     220.41
COOK COUNTY TREASURER           Unsecured      5,874.61            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured      5,047.21            NA              NA            0.00       0.00
ELAN FINANCIAL SERVICES         Unsecured      2,423.00            NA              NA            0.00       0.00
FIRST MIDWEST BANK              Unsecured         389.29           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA         657.49          657.49        657.49        0.00
MIDLAND FUNDING                 Unsecured      1,186.00       1,186.62        1,186.62      1,186.62        0.00
NICOR GAS                       Unsecured         825.11        736.41          736.41        736.41        0.00
ONEMAIN                         Unsecured      1,555.94       1,555.94        1,521.46      1,521.46        0.00
PRA RECEIVABLES MGMT            Unsecured         482.13        482.13          482.13        482.13        0.00
SEARS                           Unsecured      1,838.70            NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured     14,359.00            NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Secured        2,721.00       4,276.94        2,721.00      2,721.00     122.29
US BANK TRUST                   Secured       27,623.83     20,200.40        20,200.40     20,200.40        0.00
US BANK TRUST                   Unsecured     11,094.81            NA              NA            0.00       0.00
US BANK TRUST                   Secured      111,167.00    130,497.21             0.00           0.00       0.00
US EMPLOYEES CU                 Unsecured           0.00           NA              NA            0.00       0.00
US EMPLOYEES CU                 Secured       13,450.00       2,982.34        2,982.34      2,982.34      26.99




UST Form 101-13-FR-S (09/01/2009)
  Case 15-26311         Doc 58      Filed 12/04/18 Entered 12/04/18 14:19:45                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                $20,200.40         $20,200.40             $0.00
       Debt Secured by Vehicle                            $5,703.34          $5,703.34           $149.28
       All Other Secured                                  $8,793.15          $8,793.15           $220.41
 TOTAL SECURED:                                          $34,696.89         $34,696.89           $369.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,262.77          $8,262.77              $0.00


Disbursements:

         Expenses of Administration                             $4,011.48
         Disbursements to Creditors                            $43,329.35

TOTAL DISBURSEMENTS :                                                                      $47,340.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
